TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 31, 2020



                                      NO. 03-19-00727-CR


                                   Levin Morgan, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.    Therefore, the Court affirms the trial court’s judgment.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.